Citation Nr: 9911222	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  94-16 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
residuals of a right knee injury, with instability.

2.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1959 to August 
1963.

Initially, the Board notes that the veteran's claim was 
before the Board in June 1996.  At that time, the issue 
before the Board was "Entitlement to a disability evaluation 
in excess of 20 percent for residuals of a right knee injury, 
including traumatic arthritis."  Given the RO's subsequent 
grant of service connection for traumatic arthritis of the 
right knee and assignment of a 10 percent disability rating, 
the Board finds the issues before it for consideration as 
framed on the title page of this decision. 

Additionally, with respect to the Board's October 1996 
remand, the RO was directed at that time to attempt to obtain 
additional treatment records associated with the veteran's 
right knee disability and to afford the veteran an orthopedic 
examination.  Review of the veteran's claims file reveals 
that the RO complied with the Board's directives, to the 
extent possible, as required by law.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Here, the RO sent several requests to 
the veteran requesting information regarding additional 
treatment facilities and records.  No response was ever 
received from the veteran.  Also, the veteran was afforded a 
VA orthopedic examination in February 1998.

Service connection for residuals of a right knee injury was 
granted in a March 1965 rating decision, and a noncompensable 
evaluation was assigned.  This evaluation was increased to 10 
percent in a September 1972 rating decision.  This disability 
rating was increased to 20 percent in a February 1975 rating 
decision and to 30 percent in an August 1982 rating decision.  
Subsequently, substantial improvement was shown for the 
veteran's right knee condition, and the RO, in a September 
1984 rating decision, reduced the veteran's disability rating 
to 20 percent.  A November 1987 rating decision further 
reduced the veteran's disability rating to 10 percent.  In 
May 1992, the RO received the veteran's claim for an 
increased evaluation, which it denied in a September 1992 
rating decision.  The veteran then appealed.  Pursuant to the 
veteran's appeal, the RO, in a February 1995 rating decision, 
increased the veteran's disability rating to 20 percent, 
following the veteran's RO hearing (conducted in May 1994) 
and a January 1995 VA examination.  This disability rating 
remains in effect and is the subject of this appeal.  See AB 
v. Brown, 6 Vet. App. 35 (1993).  Further, as outlined above, 
the RO then separately rated the veteran's right knee 
traumatic arthritis, in a November 1998 rating decision.  
This rating, too, remains in effect and is the subject of 
this appeal.  Id.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's residuals of a right knee injury are 
manifested by complaints of knee pain, restricted motion, 
limp, giving-out, and stiffness in the morning and with cold 
and damp weather.  Physical examination found positive 
anterior Drawer +2 to positive Lachman +2.  Right knee motion 
lacked 10 degrees of full extension on the right; flexion was 
to 120 degrees.

3.  X-ray evidence demonstrates tricompartmental 
osteoarthritis of the right knee.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 20 
percent for residuals of the veteran's right knee injury, 
with instability, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5260, 5261 (1998).

2.  The schedular criteria for an evaluation greater than 10 
percent for traumatic arthritis, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5261 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1998).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).

Here, the veteran's right knee disability is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a (1998).  Concerning evaluation 
of the veteran's residuals of a right knee injury, Diagnostic 
Code 5257 (Knee, other impairment of) provides for a 20 
percent evaluation where there is evidence of moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation, the maximum available, is warranted where there 
is evidence of severe recurrent subluxation or lateral 
instability.

Given the veteran's current evaluation of 20 percent, 
Diagnostic Codes 5260 and 5261 (Leg, limitation of flexion 
of, and limitation of extension of, respectively) provide for 
a next higher evaluation of 30 percent where flexion is 
limited to 15 degrees or extension is limited to 20 degrees.  
See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5260, 5261 
(1998).  A 30 percent evaluation under Diagnostic Code 5260 
is the maximum available.  Id.  In order to warrant a 40 
percent evaluation under Diagnostic Code 5261, leg extension 
must be limited to 30 degrees.  Id.  Further, absent evidence 
of ankylosis or impairment of the tibia and fibula, 
Diagnostic Codes 5256 and 5262 are not for consideration and 
application.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing 
disability of the musculoskeletal system and joints, 
respectively) must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

With respect to the veteran's traumatic arthritis, Diagnostic 
Code 5010 (Arthritis, due to trauma) provides for rating as 
degenerative arthritis.  See 38 C.F.R. Part 4, § 4.71a.  In 
turn, Diagnostic Code 5003 (Arthritis, degenerative) provides 
for rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint (or 
joints) involved.  However, where the limitation of motion 
for the specific joint (or joints) involved is noncompensable 
under the appropriate diagnostic code, a rating of 10 percent 
is for application for each joint affected.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, rating can 
be based upon x-ray evidence.

II.  Factual Background

The Board has reviewed all of the evidence of record 
pertaining to the history of the veteran's right knee injury, 
including instability and degenerative changes, in accordance 
with 38 C.F.R. §§ 4.1 and 4.2 (1997) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board is of the 
opinion that this case presents no evidentiary considerations 
which warrant an exposition of the more remote clinical 
evidence of record.  Here, the Board notes that the basic 
concept of the rating schedule is to compensate for present 
disability, not for past or potential future disability.  See 
38 U.S.C.A. § 1155 (West 1991); see also Francisco v. Brown, 
7 Vet. App. 55 (1994).  As such, the evidence of record 
pertinent to the veteran's current level of disability 
consists of the veteran's testimony at his RO hearing 
(conducted in May 1994) and two VA examinations (conducted in 
January 1995 and in February 1998).

At his May 1994 RO hearing, the veteran testified that his 
right knee would sometimes swell up on him and that he could 
go for up to two months without any swelling.  (T. at 2).  
The veteran also testified that he had instability and that 
he avoided stairs, high curbs, and "things like that."  (T. 
at 2-3).  He stated that his knee would crack when he bent 
it.  (T. at 3).  The veteran also reported that he could not 
do a full squat.  Id.  He stated that he avoided any kind of 
walking.  (T. at 4).  The veteran testified that he had been 
told that he had severe arthritis.  Id.  When asked what 
medications he was taking, the veteran stated that he was 
taking Naprosyn.  He also stated that he still felt pain when 
taking the Naprosyn, that it was mostly for swelling.  Id.  
When asked to compare his right knee with before, the veteran 
testified that he now had swelling and instability more 
frequently.  (T. at 5).

The January 1995 VA examination reflects the veteran's 
complaints of severe swelling, with grinding and crunching.  
It also reflects his complaints of periodic swelling, so much 
so that his knee brace could not be worn.  Physical 
examination revealed range of motion from 10 to 125 degrees 
in the right knee.  On the left, range of motion was from 
zero to 140 degrees.  There was a palpable Baker's cyst on 
the right, as well as a positive patellar tap, which 
indicated an effusion.  There was atrophy of the right 
quadriceps and calf, and the right knee was swollen in 
comparison to the left.  There was only moderate ligament 
instability in the right knee, with approximately 10 mm. of 
forward movement on the Drawer test.  The veteran's knee was 
too stiff to elicit a pivotal shift.  There was slight laxity 
of the medial collateral ligament.  Palpable osteophytes were 
present along the medial joint line on both the tibial and 
femoral sides.  Contemporaneous x-rays showed advanced 
degenerative joint disease, with marked narrowing of the 
medial joint space.  There was also patellofemoral 
osteoarthritis, with narrowing of the joint space involving 
the lateral facet.  The examiner's pertinent diagnosis was 
advanced degenerative joint disease of the right knee, mainly 
involving the medial compartment.

The February 1998 VA examination reflects the veteran's 
complaints of restricted motion, pain most of the time, 
limping and giving out of the knee, and stiffness in the 
morning and with cold and damp weather.  Physical examination 
found that the veteran walked with a limp, favoring the right 
leg.  The veteran also had a genu varus approximating 10 
degrees.  He could do heel and toe walking.  The patella was 
stable.  Thigh and calf measurements were less on the right 
side than on the left.  Right knee motion lacked 10 degrees 
of full extension, and flexion was to 120 degrees.  The 
veteran's left knee had full extension, and flexion was to 
140 degrees.  There was some tenderness over the medial joint 
line, and there were palpable osteophytes on the tibia and 
femur.  There was also a positive anterior Drawer test +2 to 
positive Lachman +2.  Contemporaneous x-rays demonstrated 
genu varus and tricompartmental osteoarthritis of the right 
knee.  The examiner's diagnosis was traumatic arthritis, 
right knee, with genu varus.  The examiner stated that the 
veteran's "problem" was a result of the veteran's initial 
injury, noting that at least a third of the people with 
medial meniscectomies developed secondary arthritis.  The 
examiner also noted that if the veteran developed disabling 
pain, the only thing that would help him would be a total 
knee joint replacement.

III.  Analysis

With respect to evaluation of the veteran's residuals of a 
right knee injury, not including degenerative changes, 
Diagnostic Code 5257 provides for a 20 percent evaluation 
where there is evidence of moderate recurrent subluxation or 
lateral instability.  A 30 percent evaluation, the next 
higher available, is not warranted unless there is evidence 
of severe recurrent subluxation or lateral instability.  In 
this respect, the Board notes that the veteran, at his most 
recent RO hearing (May 1994), reported instability.  However, 
both the subsequent January 1995 and February 1998 VA 
examinations found only, at most, evidence of moderate 
ligament instability.  As such, applying the provisions of 
Diagnostic Code 5257, the veteran's disability picture more 
nearly approximates the criteria required for a 20 percent 
evaluation than for a 30 percent evaluation.  See 38 C.F.R. 
§ 4.7; see also 38 U.S.C.A. § 5107(b) (West 1991).  Further, 
with respect to application of Diagnostic Code 5257, the 
Board stresses that this diagnostic code is not predicated on 
loss of range of motion, as to require consideration of 
"DeLuca factors," including the provisions found in 
38 C.F.R. §§ 4.40 and 4.45.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).

As to those diagnostic codes which address range of motion, 
Diagnostic Code 5260 provides for a zero percent evaluation 
where leg flexion is limited to 60 degrees.  A 20 percent 
evaluation (comparable to the level of disability currently 
assigned to the veteran under Diagnostic Code 5257) is 
warranted where flexion is limited to 30 degrees.  In this 
respect, the Board notes that upon VA examination in January 
1995, the veteran's right knee flexion was from 10 to 125 
degrees.  Upon VA examination in February 1998, it was to 120 
degrees.  Clearly, were the schedular criteria of Diagnostic 
Code 5260 applied in this instance, the veteran would warrant 
a noncompensable evaluation.  Further, consideration of 
38 C.F.R. §§ 4.40 and 4.45 factors does not support an 
increase in this instance, as the clinical evidence of record 
in no way indicates symptomatology to such a degree.

Alternatively, Diagnostic Code 5261 provides for a 20 percent 
evaluation (comparable to the level of disability currently 
assigned to the veteran under Diagnostic Code 5257) where leg 
extension is limited to 15 degrees.  A 30 percent evaluation 
is warranted where leg extension is limited to 20 degrees.  
In this respect, the Board notes that both the January 1995 
and February 1998 VA examinations found the veteran's 
extension limited to 10 degrees, five degrees below range of 
motion findings which would support a 20 percent disability 
rating under this code.  As for consideration of 38 C.F.R. 
§§ 4.40 and 4.45 factors, while the most current evidence of 
record reflects the veteran's reports of pain and swelling, 
it was indicated in the February 1998 VA examination that the 
veteran's "problem" stemmed from arthritis and that this 
arthritis was a result of the veteran's earlier medial 
meniscectomy.  Here, the Board notes that evaluation of the 
veteran's current level of disability now distinguishes and 
addresses separately the veteran's right knee degenerative 
changes.  Further, given that the veteran's leg extension is 
limited to 10 degrees, five degrees below what is required 
for a 20 percent evaluation, the Board does not find clinical 
evidence of such symptomatology as to warrant a 30 percent 
evaluation.

Concerning evaluation of the degenerative changes in the 
veteran's right knee, while the record clearly indicates that 
the veteran experiences limitation of motion of his right 
knee, as evidenced by both the January 1995 and February 1998 
VA examinations, it also indicates, based upon these same 
examinations, that flexion of the right leg was between 120 
and 125 degrees.  As such, applying the appropriate 
diagnostic code addressing limitation of motion of the joint 
involved (Diagnostic Code 5260), as directed by Diagnostic 
Code 5003, a zero percent evaluation is warranted.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5260.  
Additionally, as to application of Diagnostic Code 5261, as 
directed by Diagnostic Code 5003, both VA examinations found 
the veteran's leg extension limited to 10 degrees.  As such, 
a 10 percent evaluation would be warranted under these 
provisions.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5261.  The veteran is currently evaluated at 10 percent under 
Diagnostic Code 5003.  In this regard, as discussed above, 
the Board points to that provision of Diagnostic Code 5003 
which allows for a 10 percent evaluation where limitation of 
motion is noncompensable under the appropriate diagnostic 
code.  In effect, then, given the veteran's range of flexion 
and extension and the applicable schedular criteria, his 
disability picture due to degenerative changes in the right 
knee more nearly approximates the criteria required for a 
lower rating of 10 percent than that required for a 20 
percent evaluation.  See 38 C.F.R. Part 4, §§ 4.7, 4.71a, 
Diagnostic Codes 5003, 5260, 5261.  Further, given the 
objective evidence of limitation of motion, it is not 
appropriate to apply that provision of Diagnostic Code 5003 
which allows for rating based upon x-ray evidence, in the 
absence of limitation of motion.  See 38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5003.  Although the matter of a 
higher rating under 38 C.F.R. § 3.321(b) was raised in June 
1996, no specific argument regarding the appropriateness of 
an extraschedular was subsequently presented.  Under such 
circumstances and in the absence of frequent hospitalizations 
or evidence that impact on employment was outside the scope 
of regular schedular standards, further development is not 
necessary.

ORDER

Entitlement to an evaluation greater than 20 percent for 
residuals of the veteran's right knee injury, with 
instability, is denied.

Entitlement to an evaluation greater than 10 percent for 
traumatic arthritis, right knee, is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

